Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 17/101,436 filed on
November 23, 2020.
Applicant's claim for the benefit of PCT national stage application, filed under 35 U.S.C. 371, is acknowledged. 
Submitted Information disclosure statement (IDS) complies with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.
Applicant filed a Request for Continued Examination on July 26, 2022 subsequent to a final rejection mailed on April 29, 2022.  Since this application is eligible for continued examination under 37 CFR 1.114, has been timely paid, the finality of the previous Office action mailed on April 29, 2022 is withdrawn pursuant to 37 CFR 1.114 and applicant’s submission filed July 26, 2022 has been entered. Applicant has amended claims 1, 6, 9 and 15-16. Claims 1-20 are currently pending.

Allowable Subject Matter
	Claims 1-20 are allowed subject to Examiner’s Amendment that appears below.

	EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Paul Baszner on July 10, 2022.

IN THE CALIMS:
Please replace claims 4 and 19, in their entirety, by the following:
Claim 4. The non-transitory computer-readable record medium of claim 1, wherein the video transmission method further comprises: 
setting a first key frame period of each of the N encoders to be N times a second key frame period, the second key frame period being one used by a single encoder to encode the frames, and each of the first key frame period and the second key frame period corresponding to a respective I-frame period.
Claim 19. The video transmission method of claim 16, further comprising: 
setting a first key frame period of each of the N encoders to be N times a second key frame period, the second key frame period being one used by a single encoder to encode the frames, and each of the first key frame period and the second key frame period corresponding to a respective I-frame period.
Remaining claims (1-3, 5-18 and 20) remain the same as filed on June 29, 2022.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As evidenced by the prosecution history the pending claim are considered to be in condition for allowance. Furthermore, a new and updated search of prior art (see Search Results, Notice of References Cited) failed to result in finding a prior art that, alone or in combination with prior art of record, could be used to disclose the limitations of limitations of independent claims 1, 9 and 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485